                                                                                                FILED
                                                                                        .Fax, us.n~s~rwcr courtr

                             UNITED STATES DISTRICT COURT                              October 1, 2019
                            CENTRAL DISTRICT OF CALIFORNIA                          CENTRAL DI5̀7
                                                                                                78~IC
                                                                                                   ,~I OF CALffO1N7A
                                                                                      BY:       Y 1Y1     DEPU]Y



                                  CRIMINAL MINUTES -GENERAL
  Case No.     19-4143M                                                    Date     October 1, 2019
 .Title        United States v. Omar Hernandez



 Present: The Honorable Michael R. Wilner
                   Veronica Piper                                            n/a
                   DepuTy Clerk                                    Court Reporter /Recorder
           Attorneys Present for Government:                  Attorneys Present for Defendant:
                          n/a                                                 n/a
  Proceedings:            ORDER OF DETENTION

          The Court conducted a detention hearing on:
        ~      The motion ofthe Government[18 U.S.C. § 31420(1)] in a case allegedly
 involving: a narcotics or controlled substance offense with maximum sentence often or more
 years.
      ~     The motion ofthe Government or on the Court's own motion[18 U.S.C.
§ 31420(2)] in a case allegedly involving: a serious risk that the defendant will flee.
        ~      The Court concludes that the Government is entitled to a rebuttable presumption
 that no condition or combination of conditions will reasonably assure the defendant's
 appearance as required and the safety or any person or the community [18 U.S.C. § 3142(e)
(2-3)].
       ~      The Court finds that the defendant ❑ has ~ has not rebutted the presumption
 under 18 U.S.C. § 3142(e)(2-3) by sufficient evidence to the contrary.
                                               * **

          The Court finds that no condition or combination of conditions will reasonably assure:
                ~ the appearance of the defendant as required.
                ~ the safety of any person or the community.




 MRW-2(9/l6)                           CRIMINAL MINUTES -GENERAL                                            Page 1 of2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                               CRIMINAL MINUTES -GENERAL
 Case No. 19-4143M                                                      Date    October 1, 2019
 Title        United States v. Omar Hernandez


         The Court bases its findings on the following [18 U.S.C. § 3142(g)]:
               ~      Nature and circumstances of offense charged
               ~      Weight ofknown evidence against defendant
               ~      Lack of bail resources
               ~      No stable residence, employment, or community ties
               ❑      Ties to foreign countries
               ~      Substance abuse
               ~      Nature of previous criminal convictions
               ❑      Previous failure to appear or violations of probation, parole, or release
               ❑      Already in custody on state or federal offense
               ❑      Refusal to interview with Pretrial Services or verify information
               ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2-3)]



         ~     Defendant did not oppose the detention request.

       In reaching this decision, the Court considered:(a)the nature and circumstances ofthe
offenses)charged, including whether the offense is a crime of violence, a federal crime of
terrorism, or involves a minor victim or a controlled substance, firearm, explosive, or destructive
device;(b)the weight of evidence against the defendant;(c)the history and characteristics ofthe
defendant; and(d)the nature and seriousness ofthe danger to any person or the community.
[18 U.S.C. § 3142(g)] The Court also considered the evidence presented at the hearing, the
arguments of counsel, and the report and recommendation ofthe U.S. Pretrial Services Agency.
        IT IS THEREFORE ORDERED that the defendant be detained until trial. The defendant
will be committed to the custody ofthe Attorney General for confinement in a corrections
facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant will be afforded reasonable opportunity for
private consultation with counsel. On order of a Court ofthe United States or on request of any
attorney for the Government,the person in charge ofthe corrections facility in which defendant
is confined will deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding. [18 U.S.C. § 3142(1)]




MRW-2(9/16)                           CRIMINAL MINUTES -GENERAL                              Page 2 of2
